DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on September 15, 2022 has been entered and made of record. Claims 1, 9 and 25 have been amended. Claims 1 – 16 and 25 - 28 are currently pending in the application. 

 Response to Arguments
Applicant’s arguments see pages 10 – 17 with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by YAMAYA et al., (US 2011/0234759 A1) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on pages 12 that “The feature "first rotation matrix" in amended claim 1 indicates a relationship between a camera coordinate system of the first image capture device and a camera coordinate system of the second image capture device so as to be applicable to perform calibration between the first image capture and the second image capture”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., so as to be applicable to perform calibration between the first image capture and the second image capture) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims merely require the first rotation matrix “indicates a relationship” between a camera coordinate system of the first image capture device and a camera coordinate system of the second image capture device. YAMAYA clearly teaches in Par. [0070] that the 3D model generating process can be regarded as a process for generating a 3D model viewed from one camera position and further in Par. [0073] that the controller 210 calculates position information of the feature points from parallax information of the corresponding points found, the field angles of the first image capturing unit 100A and the second image capturing unit 100B, the base length between the first image capturing unit 100A and the second image capturing unit 100B Step S203 (i.e. a relationship between a camera coordinate system of the first and second image capture devices). YAMAYA further discloses in Par. [0079], In the camera position estimating process, the relative position of the stereo camera 1000 (i.e. a relationship between a camera coordinate system of the first and second image capture devices) in the current shot to the position of the stereo camera 1000 in the first shot   (i.e. a relationship between a camera coordinate system of the first and second image capture devices) is obtained. Obtaining the relative position is equivalent to obtaining coordinate transformation parameters with which the coordinates of a 3D model obtained in the current shot should be transformed into coordinates in the coordinate system of the 3D model obtained in the first shot.
Therefore, YAMAYA discloses the limitation as claimed.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 10, 13, 14 and 25 – 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAYA et al., (US 2011/0234759 A1) referred to as YAMAYA hereinafter.
Regarding Claim 1, YAMAYA discloses an image capture system (Fig. 2, Par. [0034], the stereo camera 1000), comprising: 
at least one storage device including a set of instructions (Par. [0045] The image memory 230 is, for example, constituted by a storage unit such as a RAM or a flash memory); 
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions (Par. [0045], The image memory 230 temporarily stores image data (i.e. in communication) generated by the image processor 220, image data to be processed by the controller 210, and so on), the at least one processor is directed to cause the system to: 
obtain two or more sets of images (Par. [0040], when the first image capturing unit 100A and the second image capturing unit 100B are operated concurrently, two images (hereinafter referred to as "paired images" accordingly (i.e. sets of images)) of one and the same subject are taken), wherein the two or more sets of images includes (Fig. 3, Par. [0058] The accepting unit 11 accepts an input of a plurality of pairs of images (i.e. two or more sets of images) obtained by imaging a subject at different angles in a plurality of shots by use of the stereo camera 1000 which can acquire a pair of images in every shot) a first image captured by a first image capture device and a second image captured by a second image capture device (Par. [0036], the first image capturing unit 100A is provided with an optical device 110A and an image sensor 120A, while the second image capturing unit 100B is provided with an optical device 110B and an image sensor 120B); 
for a set of images (Par. [0059] The generator 12 generates a plurality of 3D models of the subject based on the accepted pairs of images (i.e. a set of images), respectively), determine two or more pairs of points (Par. [0061] The extracting unit 14 extracts a plurality of first feature points from the selected combined 3D model, and extracts a plurality of second feature points from the selected combining 3D model), wherein each of the two or more pairs of points includes a first point in the first image and a second point in the second image (Par. [0071]-[0072], First, the controller 210 extracts candidates of feature points by detecting a corner from the image A, then the controller 210 executes stereo matching to search the image B for points (corresponding points, i.e. second point) corresponding to the feature points of the image A (i.e. first point)), and the first point and the second point correspond to a same object (Par. [0058] The accepting unit 11 accepts an input of a plurality of pairs of images obtained by imaging a subject at different angles (i.e. same object) in a plurality of shots by use of the stereo camera 1000 which can acquire a pair of images in every shot); and 
determine a first rotation matrix based  (Par. [0086], if the median points of the corresponding points p and p' are aligned with each other, the points can be rotated relatively to each other so as to be superimposed on each other. By use of this, the rotation matrix R is obtained) on the pairs of points in the two or more sets of images (Par. [0086], the controller 210 sets pairs of corresponding points as shown in Expressions (4) and (5) (Step S401). Here, c1 and c2 are matrixes in which corresponding column vectors consist in coordinates of corresponding points), wherein the first rotation matrix indicates a relationship (Par. [0070] the 3D model generating process can be regarded as a process for generating a 3D model viewed from one camera position) between a camera coordinate system of the first image capture device and a camera coordinate system of the second image capture device (Par. [0073], the controller 210 calculates position information of the feature points from parallax information of the corresponding points found, the field angles of the first image capturing unit 100A and the second image capturing unit 100B, the base length between the first image capturing unit 100A and the second image capturing unit 100B (i.e. a relationship between a camera coordinate system of the first and second image capture devices)).

Regarding Claim 2, YAMAYA discloses Claim 1. YAMAYA further discloses wherein the first image is captured from a first field of view of the first image capture device, the second image is captured from a second field of view of the second image capture device (Par. [0058] The accepting unit 11 accepts an input of a plurality of pairs of images obtained by imaging a subject at different angles (i.e. a first field and second field of view) in a plurality of shots by use of the stereo camera 1000 which can acquire a pair of images in every shot), and there is overlap between the first field of view and the second field of view (Par. [0040], when the first image capturing unit 100A and the second image capturing unit 100B are operated concurrently, two images (hereinafter referred to as "paired images" accordingly) of one and the same subject (i.e. overlap between views) are taken, but the optical axis positions of the images are laterally shifted from each other). 

Regarding Claim 5, YAMAYA discloses Claim 1. YAMAYA further discloses wherein to determine the first rotation matrix based on the pairs of points in the two or more sets of images, the at least one processor is directed to cause the system to: for each pair of points, determine first three-dimensional (3D) information related to the first point based on a first 3D coordinate system associated with the first image capture device; and determine second 3D information related to the second point based on a second 3D coordinate system associated with the second image capture device (Par. [0059] The generator 12 generates a plurality of 3D models (i.e. first and second 3D information) of the subject based on the accepted pairs of images (i.e. associated with first and second capture devices), respectively, where in Par. [0061] The extracting unit 14 extracts a plurality of first feature points from the selected combined 3D model, and extracts a plurality of second feature points from the selected combining 3D model); and determine the first rotation matrix (Par. [0086], if the median points of the corresponding points p and p' are aligned with each other, the points can be rotated relatively to each other so as to be superimposed on each other. By use of this, the rotation matrix R is obtained) based on the first 3D information and the second 3D information (Par. [0085], in the coordinate transformation parameter acquiring process, a rotation matrix R and a moving vector t satisfying Expression (3) are obtained when pairs of corresponding points (paired feature points or paired apexes) are given by Expressions (1) and (2). In Expressions (1) and (2), p and p' have coordinates on a 3D space viewed from their own camera sight lines respectively).

Regarding Claim 6, YAMAYA discloses Claim 5. YAMAYA further discloses wherein the first 3D information related to the first point includes 3D coordinates of the first point or a vector from an optical center of the first image capture device to the first point, and the second 3D information related to the second point includes 3D coordinates of the second point or a vector from an optical center of the second image capture device to the second point (Par. [0062] Based on the extracted first feature points and the extracted second feature points, the acquiring unit 15 transforms the coordinates of the combining 3D model into coordinates in the coordinate system of the combined 3D model. [0063] Using coordinate transformation parameters acquired thus, the transformer 16 transforms the coordinates of the combining 3D model into coordinates in the coordinate system of the combined 3D model).

Method Claims 9, 10, 13 and 14 are drawn to the method of using the corresponding apparatus claimed in Claims 1, 2, 5 and 6, respectively.  Therefore method Claims 9, 10, 13 and 14 correspond to apparatus Claims 1, 2, 5 and 6, respectively, and are rejected for the same reasons of anticipation as used above.

Claims 25 - 27 are drawn to the corresponding apparatus claimed in Claims 1, 2 and 5, respectively.  Therefore Claims 25 - 27 correspond to apparatus Claims 1, 2 and 5, respectively, and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAYA et al., (US 2011/0234759 A1) in view of Shabtay et al. (US 2019/0121216 A1) referred to as Shabtay hereinafter.
Regarding Claim 3, YAMAYA discloses Claim 2. While YAMAYA further discloses wherein the second fields of view related to the second images in the two or more sets of images cover the first field of view (Par. [0040], when the first image capturing unit 100A and the second image capturing unit 100B are operated concurrently, two images (hereinafter referred to as "paired images" accordingly) of one and the same subject are taken, but the optical axis positions of the images are laterally shifted from each other), YAMAYA does not specifically teach the second image completely covers the first field of view.
However, Shabtay teaches the second field of view related to the second image (Par. [0050], FIG. 2B shows an image 230 identical with Wide image 102 with a frame 232 that indicates the position of the Tele image FOV (i.e. second image). The camera can have high resolution in this framed FOV either by fusing the Wide and Tele images or by capturing and saving the Tele image) completely cover the first field of view (Par. [0055], Note that for camera configuration as the one shown in FIG. 6A and for Wide and Tele image sensors with 4:3 aspect ratio, selecting M=¾ will result in FOV.sub.T that will overlap the short dimension of FOV.sub.W (i.e. first field of view) in its entirety (i.e. completely cover the first field of view)).
References YAMAYA and Shabtay are considered to be analogous art because they relate dual camera systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the second field of view completely covers the first field of view as taught by Shabtay in the invention of YAMAYA. This modification would enable complete scanning of the Wide FOV by tilting the prism (See Shabtay, Par. [0055]).

Method Claim 11 is drawn to the method of using the corresponding apparatus claimed in Claim 3.  Therefore method Claim 11 corresponds to apparatus Claim 3 and is rejected for the same reasons of obviousness as used above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAYA et al., (US 2011/0234759 A1) in view of Shabtay (US 2019/0121216 A1), and in further view of Kozko (US 9,374,529 B1) referred to as Kozko hereinafter.
Regarding Claim 4, YAMAYA discloses Claim 1. While YAMAYA discloses wherein the first image capture device has a field of view, and the second image capture device is a camera (Par. [0040], when the first image capturing unit 100A and the second image capturing unit 100B are operated concurrently, two images (hereinafter referred to as "paired images" accordingly) of one and the same subject are taken, but the optical axis positions of the images are laterally shifted from each other), wherein YAMAYA  does not specifically teach a second image capturing devices is a pan-tilt-zoom (PTZ) camera. Therefore YAMAYA fails to explicitly teach the first image capture device has a broad field of view that is greater than a threshold, and the second image capture device is a pan-tilt-zoom (PTZ) camera.
However Shabtay teaches first image capture device has a broad field of view (Par. [0048], upright camera 202 is a Wide camera that includes a Wide lens assembly (or simply “lens”) 206 with an optical axis 207) that is greater than a threshold (Par. [0055], The Wide and Tele cameras have known fields of view with a known ratio M=FOV.sub.T/FOV.sub.W between them. In general, M may have any value between ¼ and ¾. For example, M may have values of ½, 9/16 or ¾, where the FOV.sub.W is greater than FOV.sub.T. Therefore the threshold is the FOV.sub.T), and the second image capture device (Fig. 6A, Par. [0048], folded camera 206 is a Tele camera) is a pan tilt zoom camera (Fig. 6B, Par. [0055], Note that for camera configuration as the one shown in FIG. 6A and for Wide and Tele image sensors with 4:3 aspect ratio, selecting M=¾ will result in FOV.sub.T (i.e. zoom) that will overlap the short dimension of FOV.sub.W in its entirety and will enable complete scanning (i.e. pan) of the Wide FOV by tilting (i.e. tilt) the prism).
References YAMAYA and Shabtay are considered to be analogous art because they relate dual camera systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the first capture device having a broad field of view and the second capture device being a pan tilt zoom camera as taught by Shabtay in the invention of YAMAYA. This modification would enable complete scanning of the Wide FOV by tilting the prism (See Shabtay, Par. [0055]).

In addition, YAMAYA in view of Shabtay does not specifically teach a PTZ camera. Therefore, YAMAYA in view of Shabtay fails to explicitly teach the second image capture device is a pan-tilt-zoom (PTZ) camera.
However, Kozko teaches the second image capture device is a pan-tilt-zoom (PTZ) camera (Col. 9:59-62, Although many configurations for movable LENSs are shown (FIG. 5D-5J) others are contemplated. For example, conventional pan, tilt, zoom (PTZ) mechanisms exist, which can be utilized).
References YAMAYA, Shabtay and Kozko are considered to be analogous art because they relate dual camera systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the second capture device is a PTZ camera as taught by Shabtay in the invention of YAMAYA. This modification would enable multiple field of view image capture within a surround image mode for multi-LENS mobile devices (See Kozko, Col. 1:22-24).

Method Claim 12 is drawn to the method of using the corresponding apparatus claimed in Claim 4.  Therefore method Claim 12 corresponds to apparatus Claim 4 and is rejected for the same reasons of obviousness as used above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAYA et al., (US 2011/0234759 A1) in view of Zhu et al. (US 2008/0144925 A1) referred to as Zhu hereinafter.
Regarding Claim 8, YAMAYA discloses Claim 1. While YAMAYA discloses the coordinate transformation parameter acquiring process in Fig. 7, YAMAYA fails to explicitly discloses wherein the first rotation matrix is determined using a Levenberg-Marquardt (LM) algorithm.
However, Zhu teaches wherein the first rotation matrix (Par. [0032], To estimate pose given the set of 3D/2D correspondences (X.sub.i,x.sub.i) of n of reference features, a rotation matrix and the translation vector that maps the world coordinate system to the camera coordinate system is found) is determined using a Levenberg-Marquardt (LM) algorithm (Par. [0042], a pose refinement procedure with the use of nonlinear optimization technique starting from the estimated pose parameter set P.sub.min is applied to more accurately estimate pose. More specifically, the Levenberg-Marquardt technique is used).
References YAMAYA and Zhu are considered to be analogous art because they relate dual camera systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying using the Levenberg-Marquardt (LM) algorithm to determine the first rotation matrix as taught by Zhu in the invention of YAMAYA. This modification would more accurately estimate pose parameters, R is a rotation matrix and T is the translation vector, between two pairs of stereo images from the set of established 3D/2D feature correspondences (See Zhu, Par. [0042]).

Method Claim 16 is drawn to the method of using the corresponding apparatus claimed in Claim 8.  Therefore method Claim 16 corresponds to apparatus Claim 8 and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 7, 15 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 7, 15 and 28 specifically define “for each second image in the two or more sets of images, obtain a pan parameter and a tilt parameter of the second image capture device that are used to capture the second image; and determine a second rotation matrix based on the pan parameter and the tilt parameter, wherein the second rotation matrix is associated with a relationship between the second 3D coordinate system associated with the second image capture device and a world coordinate system; and determine the first rotation matrix based on the second rotation matrix related to the each second image, the first 3D information, and second 3D information”, which is not readily taught or suggested by the prior art uncovered during search or made of record.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Torgerson/Primary Examiner, Art Unit 2425